 


113 HR 3768 IH: Promoting Tourism to Enhance our Economy Act of 2013
U.S. House of Representatives
2013-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 3768 
IN THE HOUSE OF REPRESENTATIVES 
 
December 12, 2013 
Mr. Sires (for himself and Mr. Salmon) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Immigration and Nationality Act to encourage Canadian tourism to the United States. 
 
 
1.Short titleThis Act may be cited as the Promoting Tourism to Enhance our Economy Act of 2013. 
2.Encouraging Canadian tourism to the United StatesSection 214 of the Immigration and Nationality Act (8 U.S.C. 1184) is amended by adding at the end the following: 
 
(s)Canadian retirees 
(1)In generalThe Secretary of Homeland Security may admit as a visitor for pleasure as described in section 101(a)(15)(B) any alien for a period not to exceed 240 days, if the alien demonstrates, to the satisfaction of the Secretary, that the alien— 
(A)is a citizen of Canada; 
(B)is at least 55 years of age; 
(C)maintains a residence in Canada; 
(D)owns a residence in the United States or has signed a rental agreement for accommodations in the United States for the duration of the alien’s stay in the United States; 
(E)is not inadmissible under section 212; 
(F)is not described in any ground of deportability under section 237; 
(G)will not engage in employment or labor for hire in the United States; and 
(H)will not seek any form of assistance or benefit described in section 403(a) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1613(a)). 
(2)SpouseThe spouse of an alien described in paragraph (1) may be admitted under the same terms as the principal alien if the spouse satisfies the requirements of paragraph (1), other than subparagraphs (B) and (D). 
(3)Immigrant intentIn determining eligibility for admission under this subsection, maintenance of a residence in the United States shall not be considered evidence of intent by the alien to abandon the alien’s residence in Canada. 
(4)Period of admissionDuring any single 365-day period, an alien may be admitted as described in section 101(a)(15)(B) pursuant to this subsection for a period not to exceed 240 days, beginning on the date of admission. Periods of time spent outside the United States during such 240-day period shall not toll the expiration of such 240-day period. 
(5)Non-resident alien tax statusAn alien admitted pursuant to this subsection shall be treated as a nonresident alien for purposes the Internal Revenue Code of 1986 (other than subtitle B thereof). . 
 
